  Case 19-14086        Doc 18 Filed 07/02/19 Entered 07/03/19 09:11:02            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-14086
Rosalinda Vasquez                          )
                                           )               Chapter: 13
                                           )
                                                           Honorable A. Benjamin Goldgar
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: July 02, 2019                                             United States Bankruptcy Judge
